                        Case 19-01298-MAM       Doc 462     Filed 10/02/20    Page 1 of 2




         ORDERED in the Southern District of Florida on October 2, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                 Defendants.
                                                        /

                      ORDER DENYING EMERGENCY MOTION TO EXTEND TIME
                             TO SERVE EXPERT REPORT [ECF NO. 455]

                 THIS MATTER came before the Court on September 30, 2020 at 11:00 a.m. on the

        Defendant, Jeffrey Siskind’s Emergency Motion to Extend Time to Serve Expert Report [ECF

        No. 455] (the “Motion”) and Chapter 7 Trustee Robert C. Furr’s Response to Second Emergency
              Case 19-01298-MAM           Doc 462      Filed 10/02/20     Page 2 of 2




Motion to Extend Time to Serve Expert Reports and to Extend Discovery Deadlines [ECF No.

457] (the “Response”). The Court having reviewed the Motion, Response and pleadings in the

case and having heard arguments of counsel, it is hereby,

       ORDERED, as follows:

       1.      The Motion is DENIED, for lack of prosecution.

                                                 ###

Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall serve a copy of this Order to all interested parties and file a certificate of
service]




                                                  2
